1                                                   JS-6
2
3
4
5
6
7
8                    UNITED STATES DISTRICT COURT
9                  CENTRAL DISTRICT OF CALIFORNIA
10                        WESTERN DIVISION
11 ANHEUSER-BUSCH, LLC,            Case No. CV 19-6018-DMG (PLAx)
12          Plaintiff,             ORDER RE DISMISSAL OF
                                   ACTION WITH PREJUDICE [51]
13     v.
14 STATE FARM MUTUAL
   AUTOMOBILE INSURANCE
15 COMPANY, STATE FARM
   GENERAL INSURANCE COMPANY
16 and DOES 1-20 inclusive,
17          Defendants.
18
19
20
21
22
23
24
25
26
27
28

                                  -1-
 1        This Court has read and considered the stipulation reached between plaintiff
 2 ANHEUSER-BUSCH, LLC ("Plaintiff") and defendants STATE FARM
 3 GENERAL INSURANCE COMPANY and STATE FARM MUTUAL
 4 AUTOMOBILE INSURANCE COMPANY (collectively referred to as "State
 5 Farm"). The stipulation allows for a dismissal of this action against State Farm, so
 6 long as the dismissal is with prejudice and each party bears its/their own costs and
 7 fees, including attorney's fees.
 8        The Court APPROVES the stipulation and hereby orders:
 9        Plaintiff's action against STATE FARM GENERAL INSURANCE
10 COMPANY and STATE FARM MUTUAL AUTOMOBILE INSURANCE
11 COMPANY is dismissed WITH PREJUDICE. Each party shall bear its own
12 attorneys’ fees and costs. The Order to Show Cause dated May 27, 2021 [Doc. #
13 50] is DISCHARGED. All scheduled dates and deadlines are VACATED.
14        IT IS SO ORDERED.
15
16 DATED: May 28, 2021
17
18                                           DOLLY M. GEE
19                                           UNITED STATES DISTRICT JUDGE

20
21
22
23
24
25
26
27
28

                                              -2-
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     -3-
